OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on February 7, 1986, and formerly maintained an office in Niagara Falls.
*339On February 13, 1995, respondent entered a plea of guilty in the United States District Court for the Western District of New York to charges of laundering of monetary instruments in violation of 18 USC § 1956 (a) (1) (B) (i) and willfully subscribing a fraudulent or false tax return in violation of 26 USC § 7206 (1). Although there is no equivalent felony under New York State law, the Federal offenses to which respondent pleaded guilty constitute serious crimes under Judiciary Law § 90 (4) (d) and an order was entered on March 21, 1995 pursuant to Judiciary Law § 90 (4) (f), suspending respondent pending further order of the Court and directing him to show cause why a final order of discipline should not be entered. On August 28, 1995, respondent was sentenced in Federal court to concurrent terms of 17 months on each count, to be followed by a three-year probationary term. Respondent submitted a statement in response to this Court’s order and appeared on the adjourned date following completion of his sentence. The Grievance Committee submitted an affidavit in reply.
We have reviewed the submissions of both respondent and the Grievance Committee and, after considering the gravity of the crimes of which respondent was convicted, we conclude that respondent should be disbarred.
Denman, P. J., Pine, Balio, Fallon and Wesley, JJ., concur.
Final order of disbarment entered pursuant to Judiciary Law § 90 (4) (h).